NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0113n.06

                                           No. 19-5458

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  Feb 21, 2020
 UNITED STATES OF AMERICA,                               )                    DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
                                                                 ON APPEAL FROM THE
 v.                                                      )
                                                                 UNITED STATES DISTRICT
                                                         )
                                                                 COURT FOR THE EASTERN
 WILLIAM TIMOTHY ADKINS, JR.,                            )
                                                                 DISTRICT OF TENNESSEE
                                                         )
        Defendant-Appellant.
                                                         )

       Before: DAUGHTREY, KETHLEDGE, and THAPAR, Circuit Judges.

       KETHLEDGE, Circuit Judge. William Adkins pled guilty to one count of being a felon in

possession of a firearm. He now argues that his within-Guidelines sentence was substantively

unreasonable. We reject his argument and affirm.

       In 2018, police received reports that Adkins—an eight-time felon—was openly carrying a

handgun at the Tennessee campground where he lived. They also learned that Adkins had sold an

AR-15-style rifle on behalf of the rifle’s owner, though Adkins ultimately kept the proceeds for

himself. Officers thereafter searched Adkins’s home, where they found a handgun. He eventually

pled guilty to a single count of being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1).

       At sentencing, the district court determined that Adkins’s Guidelines range was 51 to 63

months’ incarceration. Neither the government nor Adkins argued for a departure from that range.

The district court then discussed facts related to the 18 U.S.C. § 3553(a) sentencing factors: the

circumstances surrounding the sale of the rifle, and that the rifle was a high-capacity weapon; the

need for deterrence; and Adkins’s lengthy and varied criminal history, which included forgery,
No. 19-5458, United States v. Adkins


identity fraud, drug possession, gun possession, failure to register as a sex offender, and incest.

The court imposed a within-Guidelines sentence of 61 months’ imprisonment. This appeal

followed.

       Adkins challenges only his sentence, which we review for an abuse of discretion. United

States v. Nixon, 664 F.3d 624, 625–26 (6th Cir. 2011). Specifically, he argues that his sentence is

substantively unreasonable, which requires a showing that the district court gave unreasonable

weight to the § 3553(a) factors. See United States v. Bistline, 665 F.3d 758, 761 (6th Cir. 2012).

Within-Guidelines sentences “are generally presumed to be reasonable.” United States v. Muchow,

924 F.3d 272, 275 (6th Cir. 2019).

       Adkins contends that the district court placed too much weight on his criminal history. But

the court simply explained that Adkins’s prior convictions showed a pattern of taking advantage

of victims, and that his open carriage of a handgun and sale of a rifle showed that he continued to

“flaunt[] his disrespect for the law.” Nothing about that discussion suggests that the district court

gave unreasonable weight to Adkins’s criminal history.

       Adkins also contends that the district court failed to discuss his relationships with his aging

mother and with his 14-year-old child, both of whom Adkins had mentioned during his allocution.

That is true enough, but a sentencing judge need not respond to a defendant’s every argument (or

statement in allocution). See Rita v. United States, 551 U.S. 338, 356–57 (2007). And a judge

who sentences within the Guidelines range need not give a lengthy explanation if—as was the case

here—neither the government nor the defendant argues for a departure. Id. Moreover, Adkins

concedes that the court credited his allocution before it announced the sentence. Adkins Br. at 11.

Adkins’s sentence was substantively reasonable.

       The district court’s judgment is affirmed.




                                                -2-